  Case 19-22121           Doc 38       Filed 02/12/20 Entered 02/12/20 12:18:45      Desc Main
                                         Document     Page 1 of 5


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                  )      Case No. 19 B 22121
                                                        )
GERARDO ARELLANO,                                       )      Chapter 13
                                                        )
                           Debtor.                      )      Hon. Janet S. Baer

         NOTICE OF MOTION OF AMERICREDIT FINANCIAL SERVICES, INC.,
              D/B/A GM FINANCIAL TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   Glenn B. Stearns (Trustee)                        David M. Siegel, Esq. (Debtor’s Counsel)
      801 Warrenville Road, Suite 650                   David M. Siegel & Associates
      Lisle, Illinois 60532                             790 Chaddick Drive
                                                        Wheeling, Illinois 60090
VIA U.S. MAIL:
To:   Gerardo Arellano (Debtor)
      210 South Prospect Avenue, Apt. 1
      Itasca, Illinois 60143

        Please take notice that on the 28th day of February, 2020 at 9:30 a.m., or as soon
thereafter as counsel may be heard, I shall appear before the Honorable Janet S. Baer, or any
judge sitting is his/her stead, in Courtroom 240 of the Kane County Courthouse, 100 South Third
Street, Geneva, Illinois, and then and there present the attached Motion of AmeriCredit
Financial Services, Inc., d/b/a GM Financial to Modify Automatic Stay, which has been
electronically filed this date with the Clerk of the U.S. Bankruptcy Court for the Northern
District of Illinois, a copy of which is hereby served upon you by electronic notice or U.S. Mail.

                                                 Respectfully submitted,

                                                 AMERICREDIT FINANCIAL SERVICES, INC.,
                                                 D/B/A GM FINANCIAL,
                                                 Creditor,

                                                 By: ___/s/ Cari A. Kauffman___
                                                 One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)



AmeriCredit/Arellano/Motion to Modify Stay
  Case 19-22121           Doc 38       Filed 02/12/20 Entered 02/12/20 12:18:45     Desc Main
                                         Document     Page 2 of 5


                                       CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on this 12th
day of February, 2020, before the hour of 5:00 p.m.


                                                       ___/s/ Cari A. Kauffman___




AmeriCredit/Arellano/Motion to Modify Stay
  Case 19-22121           Doc 38       Filed 02/12/20 Entered 02/12/20 12:18:45       Desc Main
                                         Document     Page 3 of 5


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                 )     Case No. 19 B 22121
                                                       )
GERARDO ARELLANO,                                      )     Chapter 13
                                                       )
                           Debtor.                     )     Hon. Janet S. Baer

                 MOTION OF AMERICREDIT FINANCIAL SERVICES, INC.,
                  D/B/A GM FINANCIAL TO MODIFY AUTOMATIC STAY

         AMERICREDIT             FINANCIAL      SERVICES,   INC.,   D/B/A    GM       FINANCIAL

(“AmeriCredit”), a creditor herein, by its attorneys, the law firm of Sorman & Frankel, Ltd.,

respectfully requests this Court, pursuant to Section 362 of the Bankruptcy Code, 11 U.S.C. §362

(West 2020), and such other Sections and Rules may apply, to enter an Order modifying the

automatic stay provided therein. In support thereof, AmeriCredit states as follows:

         1. On August 6, 2019, Gerardo Arellano (“Debtor”) filed a Voluntary Petition for Relief

under Chapter 13 of the Bankruptcy Code. Thereafter, on November 19, 2019, Debtor filed an

Amended Chapter 13 Plan, which provides for direct payments from Debtor to AmeriCredit on

AmeriCredit’s secured claim, and which was confirmed on November 22, 2019.

         2. AmeriCredit is a creditor of the Debtor with respect to a certain indebtedness secured

by a lien upon a 2018 Chevrolet Trax motor vehicle bearing a Vehicle Identification Number of

KL7CJLSBXJB719124 (the “Vehicle”). (See Ex. “A”).




AmeriCredit/Arellano/Motion to Modify Stay
  Case 19-22121           Doc 38       Filed 02/12/20 Entered 02/12/20 12:18:45    Desc Main
                                         Document     Page 4 of 5


         3. As set forth in the Retail Installment Contract attached as Exhibit “A”, Debtor was

required to tender equal monthly payments to AmeriCredit, each in the sum of $520.32 with an

interest rate of 11.90%. (See Ex. “A”).

         4. Debtor has failed to make required payments to AmeriCredit due on and after

November 30, 2019, resulting in a current default of $2,068.51; the next payment of $520.32

comes due on February 29, 2020.

         5. The current total outstanding balance due to AmeriCredit from the Debtor for the

Vehicle is $24,894.37.

         6. Debtor has failed to provide AmeriCredit or its counsel with proof of a valid full

coverage insurance policy for the Vehicle identifying AmeriCredit as the lienholder/loss payee.

         7. As such, AmeriCredit seeks relief from the automatic stay so that AmeriCredit may

take possession of and sell the Vehicle and apply the sales proceeds to the balance due from

Debtor.

         8. Debtor has not offered, and AmeriCredit is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtor has no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtor.

         9. AmeriCredit will suffer irreparable injury, harm, and damage should it be delayed in

taking possession of the Vehicle and foreclosing its security interest therein.

         10. AmeriCredit requests that Bankruptcy Rule 4001(a)(3) not apply to any Order

granting this Motion.




AmeriCredit/Arellano/Motion to Modify Stay
  Case 19-22121           Doc 38       Filed 02/12/20 Entered 02/12/20 12:18:45     Desc Main
                                         Document     Page 5 of 5


         WHEREFORE, AmeriCredit Financial Services, Inc., d/b/a GM Financial respectfully

requests that this Court enter an Order, as attached hereto, modifying the automatic stay provided

by Section 362 of the Bankruptcy Code to permit AmeriCredit to take immediate possession of

and foreclose its security interest in the 2018 Chevrolet Trax motor vehicle bearing a Vehicle

Identification Number of KL7CJLSBXJB719124; and, for such other, further, and different relief

as this Court deems just and proper.

                                                 Respectfully submitted,

                                                 AMERICREDIT FINANCIAL SERVICES, INC.,
                                                 D/B/A GM FINANCIAL,
                                                 Creditor,

                                                 By: ___/s/ Cari A. Kauffman___
                                                 One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Rocio Herrera (Ill. #6303516)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535 / (312) 332-3545 (facsimile)




AmeriCredit/Arellano/Motion to Modify Stay
